Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to the biologically active protein preparation with the specific activity of papain-like cysteine protease, wherein the protein is expressed in soluble form and is an amino acid sequence selected from SEQ ID NO:2-4.
Group II, claims 2-4, drawn to the method of obtaining the biologically active protein preparation according to claim 1, having the specific activity of papain-like cysteine Protease, wherein it involves the transformation of cells with plasmids containing the DNA encoding a protein with an amino acid sequence selected from SEQ ID NO:2-4, cultivation and isolation of the biologically active preparation.

Group III, claims 5-9, drawn to the nucleic acid encoding the biologically active protein preparation with the specific activity of papain-like cysteine protease according to claim 1, wherein it is intended for use in the method according to claim 2.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the biologically active protein preparation with the specific activity of papain-like cysteine protease, wherein the protein is expressed in soluble form and is an amino acid sequence selected from SEQ ID NO:2-4.  It is noted by the Examiner that SEQ ID NO: 2-4 are drawn to nucleic acid sequences so in order to advance prosecution, claim 1 is interpreted as “a biologically active protein preparation with the specific activity of papain-like cysteine protease, wherein the protein is expressed in soluble form”.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Savvateeva et al.  Savvateeva et al. ("Glutenase and collagenase activities of wheat cysteine protease Triticain-α: feasibility for enzymatic therapy assays", Int J Biochem Cell Biol. 2015 May;62:115-24, see IDS) teach a Triticain-α is a papain-type cysteine protease, which is expressed in soluble form (see page 4, left column, last para; and “Conclusion”), which meets the limitation of claim 1, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election
Applicants’ attorney of record, Benjamin Koopferstock, elected Group I, drawn to claim 1, telephonically on 4/25/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 2-9 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1.  Replace “The” with “A” before the word “biologically” in line 1.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Kovalic et al. (see Result 3 under 20220413_215449_us-16-626-206a-2.rag. available in SCORE which has been copied and pasted below for Applicants’ convenience) teach a protein having 89.4% to the amino acid sequence encoded by Applicants’ SEQ ID NO: 2, the Examiner has found no teaching or suggestion in the prior art directed to a biologically active protein preparation with the specific activity of papain-like cysteine protease, wherein the protein is expressed in soluble form and comprises the amino acid sequence encoded by SEQ ID NO: 2, 3 or 4.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
RESULT 3
AOH81896
ID   AOH81896 standard; protein; 392 AA.
XX
AC   AOH81896;
XX
DT   03-FEB-2011  (first entry)
XX
DE   Wheat recombinant protein SEQ ID NO 124701.
XX
KW   plant; crop improvement; plant breeding; transgenic plant;
KW   cold tolerance; heat tolerance; drought tolerance; herbicide resistance;
KW   disease resistance; salt tolerance; cell cycle; cell growth;
KW   homologous recombination; photosynthesis; nutrient uptake;
KW   stress tolerance; seed oil; protein production.
XX
OS   Triticum aestivum.
XX
CC PN   US2007044171-A1.
XX
CC PD   22-FEB-2007.
XX
CC PF   06-NOV-2003; 2003US-00703032.
XX
PR   14-DEC-2000; 2000US-0255575P.
PR   12-DEC-2001; 2001US-00020338.
XX
CC PA   (KOVA/) KOVALIC D K.
CC PA   (ANDE/) ANDERSEN S E.
CC PA   (BYRU/) BYRUM J R.
CC PA   (CONN/) CONNER T W.
CC PA   (MASU/) MASUCCI J D.
CC PA   (ZHOU/) ZHOU Y.
XX
CC PI   Kovalic DK,  Andersen SE,  Byrum JR,  Conner TW,  Masucci JD,  Zhou Y;
XX
DR   WPI; 2007-372382/35.
DR   N-PSDB; AOG76313.
XX
CC PT   New recombinant polynucleotide, useful in improving plant cold, heat, 
CC PT   drought or herbicide tolerance or tolerance to extreme osmotic 
CC PT   conditions, or to pathogens or pests, or in manipulating growth rate in 
CC PT   plant cells.
XX
CC PS   Claim 2; SEQ ID NO 124701; 14pp; English.
XX
CC   The invention relates to a recombinant polynucleotide comprising SEQ ID 
CC   NO: 1-105582. The invention includes a recombinant polypeptide SEQ ID NO:
CC   105583-211164 and  a method of producing a plant having an improved 
CC   property. Producing a plant having an improved property comprises 
CC   transforming a plant with a recombinant construct comprising a promoter 
CC   region functional in a plant cell operably joined to a polynucleotide 
CC   comprising a coding sequence for a polypeptide associated with said 
CC   property, and growing said transformed plant. The recombinant 
CC   polynucleotide is useful in improving plant cold, heat, drought or 
CC   herbicide tolerance or tolerance to extreme osmotic conditions, or to 
CC   pathogens or pests, for manipulating growth rate in plant cells by 
CC   modification of the cell cycle pathway, for providing increased 
CC   resistance to plant disease, for producing galactomannan, lignin or plant
CC   growth regulators, for increasing the rate of homologous recombination in
CC   plants, for improving yield by modification of photosynthesis, by 
CC   modification of carbohydrate, phosphorus or nitrogen use and/or uptake, 
CC   or by providing improved plant growth and development under at least one 
CC   stress condition, or for modifying seed oil or protein yield and/or 
CC   content.
XX
SQ   Sequence 392 AA;

Alignment Scores:
Length:                 392    
Score:                  1745.00        Matches:       332    
Percent Similarity:     98.3%          Conservative:  6      
Best Local Similarity:  96.5%          Mismatches:    2      
Query Match:            89.4%          Indels:        5      
DB:                     11             Gaps:          1      

US-16-626-206A-2 (1-1047) x AOH81896 (1-392)

Qy          8 GCAGCAGCCATCATCATCATCATCACAGCAGCGGCCTGGTGCCGCGCGGCAGCCAT-ATG 66
              |||||||||::::::::::::::::::   |||            |||||||||   |||
Db          9 AlaAlaAlaLeuLeuLeuLeuValSerLeuAla------------AlaAlaAlaAspMet 24

Qy         67 TCGATCGTGTCGTACGGGGAGCGGAGCGAGGAGGAGGTGCGGCGGATGTACGCCGAGTGG 126           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         25 SerIleValSerTyrGlyGluArgSerGluGluGluValArgArgMetTyrAlaGluTrp 44

Qy        127 ATGTCCGAGCACCGCAGGACGTACAACGCCATCGGCGAGGAGGAGCGCCGCTTCGAGGTC 186           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         45 MetSerGluHisArgArgThrTyrAsnAlaIleGlyGluGluGluArgArgPheGluVal 64

Qy        187 TTCAGGGACAACCTCCGCTACATCGACCAGCACAACGCCGCCGCCGACGCCGGGCTCCAC 246           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         65 PheArgAspAsnLeuArgTyrIleAspGlnHisAsnAlaAlaAlaAspAlaGlyLeuHis 84

Qy        247 TCCTTCCGCCTCGGCCTCAACCGCTTCGCCGACCTCACCAACGAGGAGTACCGCAGCACG 306           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         85 SerPheArgLeuGlyLeuAsnArgPheAlaAspLeuThrAsnGluGluTyrArgSerThr 104

Qy        307 TACCTGGGCGCCCGGACCAAGCCGGACCGGGAGCGGAAGCTCAGCGCCAGGTACCAGGCC 366           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        105 TyrLeuGlyAlaArgThrLysProAspArgGluArgLysLeuSerAlaArgTyrGlnAla 124

Qy        367 GACGACAACGAGGAGCTGCCGGAGACCGTCGACTGGAGGAAGAAGGGGGCCGTTGCTGCC 426           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        125 AspAspAsnGluGluLeuProGluThrValAspTrpArgLysLysGlyAlaValAlaAla 144

Qy        427 ATCAAGGACCAGGGCGGCTGCGGGAGCTGCTGGGCTTTCTCAGCAATAGCAGCTGTTGAA 486           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        145 IleLysAspGlnGlyGlyCysGlySerCysTrpAlaPheSerAlaIleAlaAlaValGlu 164

Qy        487 GGCATCAACCAGATTGTTACGGGCGACATGATCCCTCTGTCCGAGCAAGAGCTTGTTGAC 546           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        165 GlyIleAsnGlnIleValThrGlyAspMetIleProLeuSerGluGlnGluLeuValAsp 184

Qy        547 TGTGACACTTCATACAACGAGGGATGCAATGGAGGTCTGATGGACTATGCGTTTGAGTTC 606           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        185 CysAspThrSerTyrAsnGluGlyCysAsnGlyGlyLeuMetAspTyrAlaPheGluPhe 204

Qy        607 ATCATTAACAATGGCGGTATCGACTCTGAGGAGGACTACCCCTACAAGGAGAGGGACAAC 666           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        205 IleIleAsnAsnGlyGlyIleAspSerGluGluAspTyrProTyrLysGluArgAspAsn 224

Qy        667 CGTTGCGATGCTAACAAGAAAAATGCGAAGGTTGTTACCATTGATGGGTACGAGGATGTG 726           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        225 ArgCysAspAlaAsnLysLysAsnAlaLysValValThrIleAspGlyTyrGluAspVal 244

Qy        727 CCCGTGAACAGTGAGAAGAGTCTGCAGAAGGCAGTTGCAAACCAGCCCATCAGTGTTGCG 786           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        245 ProValAsnSerGluLysSerLeuGlnLysAlaValAlaAsnGlnProIleSerValAla 264

Qy        787 ATTGAGGCTGGTGGCAGGGCATTCCAGCTCTACAAATCGGGTATCTTCACTGGAACCTGT 846           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        265 IleGluAlaGlyGlyArgAlaPheGlnLeuTyrLysSerGlyIlePheThrGlyThrCys 284

Qy        847 GGAACAGCACTTGACCATGGTGTCGCCGCCGTTGGTTATGGTACAGAGAACGGCAAGGAC 906           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        285 GlyThrAlaLeuAspHisGlyValAlaAlaValGlyTyrGlyThrGluAsnGlyLysAsp 304

Qy        907 TACTGGCTCGTCAGGAACTCCTGGGGTACCGTCTGGGGAGAGGATGGTTACATCCGGATG 966           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        305 TyrTrpLeuValArgAsnSerTrpGlyThrValTrpGlyGluAspGlyTyrIleArgMet 324

Qy        967 GAGCGTAACATCAAGGCATCCAGTGGCAAATGTGGTATTGCCGTTGAGCCTTCCTACCCG 1026          ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        325 GluArgAsnIleLysAlaSerSerGlyLysCysGlyIleAlaValGluProSerTyrPro 344

Qy       1027 ACGAAGACGGGC 1038
              ||||||||||||
Db        345 ThrLysThrGly 348

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656